UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6587



DAMON DEMETRIUS COBB,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; J. JOSEPH CURRAN, JR.,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
4809-L)


Submitted:   October 10, 2001             Decided:   October 25, 2001


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Alan Finci, HOULON & BERMAN, Hyattsville, Maryland, for
Appellant. John Joseph Curran, Jr., Attorney General, Ann Norman
Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Damon Demetrius Cobb seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2001).       We have reviewed the record and

the district court’s opinion and orders and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     Cobb v.

Corcoran, No. CA-98-4809-L (D. Md. Dec. 23, 1998; Apr. 14, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                             DISMISSED




                                   2